‘Case 2:19-cv-00085-JMS-DLP Document 40-6 Filed 08/13/19" Page Port Page Pe2e

 

iF Ocwen n icing. LLC 1661 Worthington Road, Suite 100
O cwe roa n servici 8, West Palm Beach, FL. 33409
gree el Helping Homeowners is What We Do! “ Toll Free: (800) 746 - 2936
11/08/2016 Loan Number:
Roger D Todd

1599 W Bloomfield Rd
Bloomington, IN 47403

Property Address: Rural Rt 2 Box 526
Solsberry, IN 47459

Re: Delinquency Information

Dear Roger 0 Todd

We are providing the information in this notice because, as of the date of this letter, the above account is delinquent.

** DELINQUENCY NOTICE**

You are late on your mortgage payments. As of 11/07/16, you are 798 days delinquent on your mortgage loan. Your account first
became delinquent on 09/02/'14. Failure to bring your loan current may result in fees and foreclosure - the loss of your hame.

Recent Account History
* Payment due 11/01/16: UNPAID AMOUNT OF $613.1
* Payment due 10/01/16: UNPAID AMOUNT OF $656.82
* Payment due 09/01/14: UNPAID AMOUNT OF $656.82
* Payment due 08/01/16: UNPAID AMOUNT OF $656.82
* Payment due 07/01/16: UNPAID AMOUNT OF $656.82
* Payment due 06/01/16: UNPAID AMOUNT OF $656.82

* Total: $14449.12. You must pay this amount to bring your loan current. Please note that the Total Amount Due
includes your next regular monthly payment.

This amount may not include all fees and charges, as all fees and charges may not have been billed or posted to your
account as of the letter date. Please contact us for your current reinstatement amount or payoff amount.

If You Are Experiencing Financial Difficulty: If you are experiencing financial difficulties and would like counseling or assistance,
you can contact the U.S. Department of Housing and Urban Development (HUD). For a list of homeownership counselors or
counseling organizations in your area, go to www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm or call 800-569-4287.

EXHIBIT

Le

 

NMLS # 1852 MADNREM

This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose.
However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is purely provided to
you for informational purposes only with regard to our secured lien on the above referenced property. it is not intended as an
attempt to collect a debt from you personally.

Page 1 of 2
Case 2:19-cv-00085-JMS-DLP Document 40-6 Filed 08/13/19 Page 2 of 4 PagelD #: 1826

i

Aor 1661 Worthington Road, Suite 100
n #

© Ocwe roan Servicing, LLC West Palm Beach, FL, 33409

is Sy rae Helping Homeowners is What We Do!“ Toll Free: (800) 746 - 2936

 

Should you have any questions or concerns, or believe an error has occurred, please contact us immediately (800) 746-2936. We
are available to assist you Monday through Friday 8:00 am to 9:00 pm ET, Saturday 8:00 am to 5:00 pm ET, and Sunday 9:00 am to
9:00 pm ET.

If you would like to submit a qualified written request, a notice of error, or a request for information, you must use the following
address:

Research Department, PO. Box 24736, West Palm Beach, Florida 33416-4736.

lf you have any further questions regarding this letter, your account or options that we may have available, you may schedule an
appointment with your Home Retention Specialist, Trupti Acharya, by contacting us at (800) 746-2936, Trupti Acharya is your
designated contact for inquiries and the submission of documents as needed.

Sincerely,
Loan Servicing

Please Note: This is an attempt to collect a debt and any information obtained will be used for that purpose. However, if
you have an active bankruptcy case or have received an Order of Discharge from a Bankruptcy Court, the following Notice
Regarding Bankruptcy applies.

Notice Regarding Bankruptcy: Please be advised that if you are part of an active Bankruptcy case or if you have received
an Order of Discharge from a Bankruptcy Court, this letter is in no way an attempt to collect either a pre-petition, post
petition or discharged debt. If your bankruptcy case is still active, no action will be taken in willful violation of the
Automatic Stay. If you have received an Order of Discharge in a Chapter 7 case, any action taken by us is for the sole
purpose of protecting our lien interest in the underlying mortgaged property and is not an attempt to recover any amounts
from you personally. Finally, if you are in an active Chapter 11, 12 or 13 bankruptcy case and an Order for Relief from the
Automatic Stay has not been issued, you should continue to make payments in accordance with your plan.

 

NMLS # 1852 MADNREM

This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose.
However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is purely provided to
you for informational purposes only with regard to our secured lien on the above referenced property. It is not intended as an
attempt to collect a debt fram you personally.

Page 2 of 2
* Case 2:19-cv-00085-JMS-DLP Document 40-6 Filed 08/13/19 Page 3 of 4 PagelD #: 1827

es

‘ Ocwen Loan Servicing, LLC 1661 Worthington Road, Suite 100
eeaenteon West Palm Beach, FL 33409
as Eh Helping Homeowners is What We Do!® Toll Free: 800.746.2936

 

¢ ‘There is no requirement under the SCRA, however, for a servicemember to provide a written notice or a copy of a
servicemember’s military orders to the lender or servicer in connection with a foreclosure or other debt enforcement _
action against real estate. Under these circumstances, lenders or servicers should inquire about the military status of a Fad
person by searching the Department of Defense’s Defense Manpower Data Center's website, contacting the
servicemember and examining their files for indicia of military service. Although there is no requirement for
servicemembers to alert the lender or servicer of their military status in these situations, it still is a good idea for the
servicemember to do so.

How does a Servicemember or Dependent Obtain Information About the SCRA?

* Servicemembers and dependents with questions about the SCRA should contact their unit’s Judge Advocate or their
installation's Legal Assistance Officer. A military legal assistance office locator for all branches of the Armed Forces is
available at http://legalassistance.law.af.mil/content/locator. php

* “Military OneSource” is the U. S. Department of Defense's information resource. If you are listed as entitled to legal
protections under the SCRA (see above), please go to www.militaryonesource.mil/legal or call 800.342.9647 (toll free
from the United States) to find out more information. Dialing instructions for areas outside the United States are
provided on the website.

0-814-8E.128-0004003-001 -05-000-000-000-000

 

NMLS # 1852 OPTCRM

This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose.
However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is purely provided to
you for informational purposes only with regard to our secured lien on the above referenced property. It is not intended as an
attempt to collect a debt from you personally.

Page 4 of 4
Case 2:19-cv-00085-JMS-DLP Document 40-6 Filed 08/13/19 Page 4 of 4 PagelD #: 1828 °
